                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                         LONDON

                                                 )
TIMOTHY HOLT FINLEY,                             )
                                                 )
       Plaintiff,                                )        Civil No. 6:18-cv-00274-GFVT
                                                 )
V.                                               )
                                                 )         MEMORANDUM OPINION
NANCY BERRYHILL, Acting                          )
Commissioner of Social Security,                 )                 &
                                                 )               ORDER
       Defendant.                                )
                                         *** *** *** ***

         Timothy Holt Finley seeks judicial review of an administrative decision of the

  Commissioner of Social Security, which denied his claim for disability insurance benefits. Mr.

  Finley brings this action pursuant to 42 U.S.C. § 405(g), alleging various errors on the part of the

  ALJ considering the matter. The Court, having reviewed the record and for the reasons set forth

  herein, will DENY Mr. Finley’s Motion for Summary Judgment and GRANT the

  Commissioner’s.

                                                     I

                                                     A

         Plaintiff Timothy Holt Finley initially filed an application for Title II disability insurance

  benefits on March 22, 2016, alleging disability beginning December 15, 2012. [Transcript

  (hereinafter, “Tr.”) 10.] That claim was denied first on June 15, 2016, and denied again upon

  reconsideration on September 16, 2016. Id. At a hearing on September 6, 2017, Mr. Finley

  appeared and testified. Id. Administrative Law Judge (ALJ) Joyce Francis denied this request
on December 20, 2017. Id. at 7. The Appeals Council denied Mr. Finley’s request for review,

making the December 20 ALJ decision final. Id. at 1; 20 C.F.R. § 422.210(a).

         To evaluate a claim of disability for Title II disability insurance benefit claims, an ALJ

conducts a five-step analysis. Compare 20 C.F.R. § 404.1520 (disability insurance benefit

claim) with 20 C.F.R. § 416.920 (claims for supplemental security income). 1 First, if a claimant

is performing a substantial gainful activity, he is not disabled. 20 C.F.R. § 404.1520(b). Second,

if a claimant does not have any impairment or combination of impairments which significantly

limit his physical or mental ability to do basic work activities, he does not have a severe

impairment and is not “disabled” as defined by the regulations. 20 C.F.R. § 404.1520(c). Third,

if a claimant’s impairments meet or equal one of the impairments listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1, he is “disabled.” C.F.R. § 404.1530(d). Before moving on to the fourth

step, the ALJ must use all of the relevant evidence in the record to determine the claimant’s

residual functional capacity (RFC), which assess an individual’s ability to perform certain

physical and metal work activities on a sustained basis despite any impairment experienced by

the individual. See 20 C.F.R. § 404.1520(e); 20 C.F.R. § 404.1545.

         Fourth, the ALJ must determine whether the claimant has the RFC to perform the

requirements of his past relevant work, and if a claimant’s impairments do not prevent him from

doing past relevant work, he is not “disabled.” 20 C.F.R. § 404.1520(e). Fifth, if a claimant’s

impairments (considering his RFC, age, education, and past work) prevent him from doing other

work that exists in the national economy, then he is “disabled.” 20 C.F.R. § 404.1520(f).




1
 For purposes of a disability insurance benefits claim, a claimant must show that his impairments were disabling
prior to the date on which his insured status expired. 20 C.F.R. § 404.131. Beyond this requirement, the regulations
an ALJ must follow when analyzing Title II and Title XVI claims are essentially identical. Hereinafter, the Court
provides primarily the citations to Part 404 of the relevant regulations, which pertain to disability insurance benefits.
Parallel regulations for supplemental security income determinations may be found in Subpart I of Part 416.

                                                           2
       Through step four of the analysis, “the claimant bears the burden of proving the existence

and severity of limitations caused by her impairments and the fact that she is precluded from

performing her past relevant work.” Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir.

2003). At step five, the burden shifts to the Commissioner to identify a significant number of

jobs that accommodate the claimant’s profile, but the claimant retains the ultimate burden of

proving his lack of residual functional capacity. Id.; Jordan v. Comm’r of Soc. Sec., 548 F.3d

417, 423 (6th Cir. 2008).

       At step one, the ALJ found Mr. Finley had not engaged in substantial gainful activity

since the alleged onset date, December 15, 2012. Tr. at 13. At step two, the ALJ found Mr.

Finley to suffer from the following severe impairments: degenerative disc and facet joint disease

of the lumbar and cervical spine, peripheral neuropathy, and obesity. Id. At step three, the ALJ

determined his combination of impairments did not meet or medically equal one of the listed

impairments in C.F.R. Part 404 or Part 416. Id. at 15. Before moving on to step four, the ALJ

considered the record and determined that Mr. Finley possessed the following residual

functioning capacity (RFC):

       After careful consideration of the entire record, the undersigned finds that [Mr.
       Finley] has the residual functional capacity to perform a reduced range of light work
       as defined in 20 CFR 404.1567(b). The claimant can frequently climb ramps and
       stairs; can frequently stoop, kneel, crouch, and crawl; can occasionally climb
       ladders, ropes, or scaffolds; can occasionally be exposed to extreme cold and
       vibration; and can occasionally be exposed to unprotected heights or dangerous
       moving machinery.

Id. at 16. After explaining the RFC, the ALJ found at step four that Mr. Finley was capable of

performing past relevant work as a radio station operator, as well as other jobs existing in the

national economy. Id. at 19–21. Accordingly, the ALJ determined at step five that Mr. Finley




                                                 3
was not disabled since December 15, 2012. Id. at 21. Mr. Finley filed this action for review on

October 27, 2018. [R. 1.]

                                                 B

       The Court’s review is generally limited to whether there is substantial evidence in the

record to support the ALJ’s decision. 42 U.S.C. § 405(g); Wright v. Massanari, 321 F.3d 611,

614 (6th Cir. 2003); Shelman v. Heckler, 821 F.2d 316, 319–20 (6th Cir. 1987). “Substantial

evidence” is “more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Cutlip v.

Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citing Richardson v. Perales,

402 U.S. 389, 401 (1971)). The substantial evidence standard “presupposes that there is a zone

of choice within which [administrative] decision makers can go either way, without interference

by the courts.” Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986) (quoting Baker v. Heckler,

730 F.2d 1147, 1150 (8th Cir. 1984)).

       To determine whether substantial evidence exists, courts must examine the record as a

whole. Cutlip, 25 F.3d at 286 (citing Kirk v. Sec’y of Health & Human Servs., 667 F.2d 524, 535

(6th Cir. 1981), cert. denied, 461 U.S. 957 (1983)). However, a reviewing court may not

conduct a de novo review, resolve conflicts in the evidence, or make credibility determinations.

Ulman v. Comm’r of Soc. Sec., 693 F.3d 709, 713 (6th Cir. 2012); see also Bradley v. Sec’y of

Health & Human Servs., 862 F.2d 1224, 1228 (6th Cir. 1988). Rather, if the Commissioner’s

decision is supported by substantial evidence, it must be affirmed even if the reviewing court

would decide the matter differently, and even if substantial evidence also supports the opposite

conclusion. See Ulman, 693 F.3d at 714; Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007);

Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389–90 (6th Cir. 1999).



                                                 4
                                                II

       Mr. Finley argued the ALJ erred and seeks relief from the unfavorable decision.

Specifically, he argues (1) the ALJ erred in evaluating the medical opinion evidence, (2) the ALJ

erred in considering his subjective complaints, and (3) the ALJ erred in assessing his RFC. [R.

8.] For the reasons set forth below, Mr. Finley’s arguments do not warrant reversal of the ALJ’s

determination.

                                                A

       First, Mr. Finley argues that the ALJ did not afford his treating physician’s opinion

sufficient weight. [R. 8 at 5–10.] Mr. Finley’s primary care provider, Nerraj Mahboob, M.D.,

completed a medical source statement which conveyed that Mr. Finley’s conditions caused

extreme limitations in activity and would cause him to miss more than four days of work each

month. [Tr. 18–19.] However, the ALJ gave this opinion little weight, as Dr. Mahboob’s opined

limitations were not consistent with the otherwise normal notations in Dr. Mahboob’s notes. Id.

at 19. Dr. Mahboob had noted tenderness in the spine, sometimes accompanied by decreased

range of motion, but had noted otherwise that Mr. Finley’s spinal, extremity, and overall physical

examination were normal. Id. at 18. Furthermore, no notations were made concerning any

symptoms or limitations caused by Mr. Finley’s obesity. Id. In particular, the ALJ noted that

Dr. Mahboob made “multiple significant findings during the examination performed on the same

date he was given the assessment by the claimant to complete in late October 2016; however,

examinations from the previous few visits including three within 30 days of that visit have no

significant findings.” Id. at 19. The ALJ instead placed great weight on the opinions of the State

agency physical assessment, as that opinion was consistent with Mr. Finley’s reports of pain and

dysfunction. Id.



                                                5
       Generally, an ALJ must assign the opinion of a treating physician controlling weight if it

is “well-supported by medically acceptable clinic and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in [the claimant’s] case record.” 20 C.F.R. §

404.1527(c)(2); Turk v. Comm’n of Soc. Sec., 647 F. App’x 638, 640 (6th Cir. 2016). Here, Dr.

Mahboob’s opinion was inconsistent with his own records, as well as the other notes and

opinions of other acceptable medical sources. Furthermore, opinions from state agency sources,

which are well-supported by objective medical evidence and are otherwise consistent with the

record, may be given additional weight. See 20 C.F.R §§ 404.1527(c)(3–(4) & (e)(2)(i). The

ALJ explained that she gave additional weight to the State agency physical assessment because it

was consistent with Mr. Finley’s own reports as well as other evidence in the record.

       The Court cannot reweigh the evidence, though Mr. Finley clearly is requesting the Court

to do so. Instead, because the Commissioner’s decision is supported by substantial evidence, it

must be affirmed even if the reviewing court would decide the matter differently, and even if

substantial evidence also supports the opposite conclusion. Ulman v. Comm’r of Soc. Sec., 693

F.3d 709, 714 (6th Cir. 2012); Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007); Her v.

Comm’r of Soc. Sec., 203 F.3d 388, 389–90 (6th Cir. 1999).

                                                B

       Next, Mr. Finley argues the ALJ failed to properly consider his own subjective

statements concerning his pain. [R. 8 at 11–12.] An ALJ’s determination of a claimant’s

credibility is accorded great deference. Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 476 (6th

Cir. 2003). This Court is limited to evaluating whether the ALJ’s explanations for affording Mr.

Finley’s statements little weight are reasonable and supported by substantial evidence. Jones,

336 F.3d at 476.



                                                6
       Here, “After careful consideration of the evidence, [the ALJ] finds that the claimant’s

medically determinable impairments could reasonably be expected to produce the above alleged

symptoms; however, the claimant’s statements concerning the intensity, persistence, and limiting

effects of these symptoms are not entirely consistent with the medical evidence and other

evidence in the record.” Tr. 19. This is supported by the record. Though Mr. Finley complained

of “increasing neuropathic pain, tingling, and weakness in his extremities along with neck and

back pain,” initial examinations demonstrated that his spinal and extremity functions were

normal. Id. at 17. Further examinations showed no significant signs of radiculopathy or

myelopathy or any neuropathy. Id. Furthermore, after only three visits between April 2013 and

March 2014, Mr. Finley stopped treatment with his neurologist, and there are no significant

treatment records for him between April 2014 and early 2015. Id. at 17–18. “In contrast to [Mr.

Finley’s] repeated reports of significant extremity symptoms and dysfunction, examinations from

primary care visits from early 2015 through late 2016 consistently show no significant

abnormalities, signs, or other observations indicative of physical dysfunction.” Id. at 18.

Contrary to Mr. Finley’s assertions, his testimony and subjective statements are heavily

contradicted by his medical records. The ALJ thoughtfully considered each of Mr. Finley’s

allegations and afforded them little weight when the statements were unsubstantiated by his past

treatment.

                                                 C

       Finally, Mr. Finley asserts that the ALJ “erred in assessing [his] RFC.” [R. 8 at 12–14.]

Essentially, he contests that because the ALJ did not include specific language concerning his

non-severe physical impairments, she must not have fully considered them. Id. The ALJ, did,

however, fully consider that his non-severe physical impairments did not result in significant



                                                 7
work-related limitations. Tr. at 13. She also indicated that she “considered all symptoms” in

assessing his limitations. Id. at 16. Furthermore, Mr. Finely did not provide an explanation how

his non-severe impairments would cause any work-related limitations in his motion. Nor has he

demonstrated harm from the ALJ’s purported omission. See Shinseki v. Sanders, 556 U.S. 396,

409 (2009) (“the burden of showing that an error is harmful normally falls upon the party

attacking the agency’s determination”). The Court thus finds that the ALJ’s determination is

supported by substantial evidence and her reasons for discrediting Mr. Finley’s statements are

reasonable.

                                               III

       Accordingly, and the Court being otherwise sufficiently advised, it is hereby ORDERED

that Plaintiff Timothy Holt Finley’s Motion for Summary Judgment [R. 8] is DENIED, but the

Commissioner’s Motion for Summary Judgment [R. 10] is GRANTED. Judgment in favor of

the Commissioner will be entered promptly.

       This the 29th day of August, 2019.




                                                8
